*162ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court for the State of Hawaii suspending respondent for thirty days, this court’s March 27, 2012, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline in the form of a thirty-day suspension with a condition of fitness should not be imposed, respondent’s motion to defer the matter, the opposition thereto, respondent’s motion to set aside the March 27, 2012, order that suspended him pending resolution of this matter, the opposition and reply thereto, and the statement of Bar Counsel regarding reciprocal discipline, it is
ORDERED that respondent’s motion to stay proceedings is denied. It is
FURTHER ORDERED that respondent’s motion to set aside the March 27, 2012, order suspending him pending resolution of this matter is denied. It is
FURTHER ORDERED that Earle A. Partington is hereby suspended for thirty days, subject to a showing of fitness as a condition of reinstatement (i.e., respondent must demonstrate compliance with Hawaii’s conditions for reinstatement). See Rules of the Supreme Court of Hawaii, R. 2.17(a), (b) & (d); see also, e.g. In re D’Onofrio, 764 A.2d 797 (D.C.2001). It is
FURTHER ORDERED that for purposes of filing a petition for reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14(g).